ACCEPTED
                                                                       03-14-00585-CR
                                                                               7666064
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  11/3/2015 3:50:02 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
             No. 03-14-00585-CR

                     In the                          FILED IN
                                              3rd COURT OF APPEALS
Court of Appeals for the Third District of Texas AUSTIN, TEXAS
                   at Austin                  11/3/2015 3:50:02 PM
       ___________________________              JEFFREY D. KYLE
                                                    Clerk
              No. 13-2081-K277
      In the 277th Judicial District Court
          Williamson County, Texas
      ____________________________

             Leovardo Cantos
                Appellant
                   v.
         THE STATE OF TEXAS
                Appellee
     _____________________________

      STATE’S BRIEF IN RESPONSE
     _____________________________
                                                       Jana Duty
                                                District Attorney
                                       Williamson County, Texas

                                                  Daniel Sakaida
                                         State Bar No: 24084601
                                       Assistant District Attorney
                                       daniel.sakaida@wilco.org

                                                  John C. Prezas
                                        State Bar No: 24041722
                                      Assistant District Attorney
                                              jprezas@wilco.org
                                  405 Martin Luther King, Box 1
                                      Georgetown, Texas 78626
                                                 (512) 943-1234
                                           (512) 943-1255 (fax)

     ORAL ARGUMENT REQUESTED
               STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rules of Appellate Procedure 39.1 and 39.7, Appellant

has requested oral argument in this case. Therefore, to preserve its right to argue,

the State requests oral argument although the State believes that the facts and legal

arguments are adequately presented in the briefs and record, and that the decisional

process would not be significantly aided by oral argument.



                      IDENTIFICATION OF THE PARTIES

      Pursuant to Texas Rule of Appellate Procedure 38.2(a)(1)(A), the State

would supplement Appellant’s identification of the list of parties as follows:

Presiding Judge at Trial

    The Honorable Stacey Mathews, 277th Judicial District Court, Williamson
     County, Texas.

Attorneys for the State

    Mr. Daniel Sakaida (appeal), Assistant District Attorney for Williamson
     County, 405 Martin Luther King, Georgetown, Texas 78626.

    Mr. John C. Prezas (appeal), Assistant District Attorney for Williamson
     County, 405 Martin Luther King, Georgetown, Texas 78626.




                                          ii
                                          TABLE OF CONTENTS

STATEMENT REGARDING ORAL ARGUMENT .............................................. ii
IDENTIFICATION OF THE PARTIES .................................................................. ii
TABLE OF CONTENTS ......................................................................................... iii
INDEX OF AUTHORITIES.................................................................................... iv
STATEMENT OF FACTS ........................................................................................1
SUMMARY OF THE ARGUMENT ......................................................................10
REPLY TO ISSUE FOR REVIEW .........................................................................10
  I. The District Court did not abuse its discretion in admitting an extraneous
  violent act as rebuttal evidence to Appellant’s claims of self-defense at trial. ....10
     A. Defense claims of self-defense opened the door under Texas Rule of
     Evidence 404(b) to the admission of relevant prior violent acts by the
     defendant............................................................................................................12
     B. The trial court did not abuse its discretion under Texas Rule of Evidence
     403 when it allowed testimony of Appellant’s prior violent act after careful
     examination, consideration of case law, and strictly limiting the scope of
     questioning. ........................................................................................................17
  C. Any remaining error was cured by the trial court’s sua sponte limiting
  instruction. .........................................................................................................25
PRAYER ..................................................................................................................29
CERTIFICATE OF COMPLIANCE .......................................................................30
CERTIFICATE OF SERVICE ................................................................................30




                                                            iii
                                      INDEX OF AUTHORITIES

Texas Cases

Armstrong v. State,
 850 S.W.2d 230 (Tex. App.—Texarkana 1993), aff'd, 897 S.W.2d 361 (Tex.
 Crim. App. 1995) ..................................................................................................14

Bass v. State,
 270 S.W.3d 557 (Tex. Crim. App. 2008) .............................................................14

Casey v. State,
 215 S.W.3d 870 (Tex. Crim. App. 2007) ................................................ 14, 21, 23

Chatham v. State,
 889 S.W.2d 345 (Tex. App.—Houston [14th Dist.] 1994, pet. ref’d)..................14

Clark v. State,
 No. 03-11-00085-CR, 2015 Tex. App. Lexis 1765 (Tex. App.—Austin Feb. 19,
 2014) (mem. op., not designated for publication) ................................................15

Colburn v. State,
 966 S.W.2d 511 (Tex. Crim. App. 1998) ...................................................... 25, 27

Devoe v. State,
 354 S.W.3d 457 (Tex. Cim. App. 2011)...............................................................11

Escort v. State,
 713 S.W.2d 733 (Tex. App.—Corpus Christi 1986, no pet.) .................. 12, 27, 28

Garcia v. State,
 887 S.W.2d 862 (Tex. Crim. App. 1994) .............................................................26

Gigliobianco v. State,
 210 S.W.3d 637 (Tex. Crim. App. 2007) ...................................................... 18, 19

Halliburtion v. State,
 528 S.W.2d 216 (Tex. Crim. App. 1975) ................................ 4, 13, 14, 15, 17, 24

                                                         iv
Hammock v. State,
 46 S.W.3d 889 (Tex. Crim. App. 2001) ...............................................................26

Johnson v. State,
  932 S.W.2d 296 (Tex. App.—Austin 1996, pet ref’d) ............................ 13, 18, 24

Johnson v. State,
  963 S.W.2d 140 (Tex. App.—Texarkana 1998, pet. ref'd) ..................................14

Jones v. State,
  241 S.W.3d 666 (Tex. App.—Texarkana 2007, no pet.)......................................14

Keller v. State,
 No. 03-13-00501-CR, 2014 Tex. App. LEXIS 12506 (Tex. App.—Austin Nov.
 20, 2014, no pet.) ..................................................................................................18

Lemmons v. State,
  75 S.W.3d 513 (Tex. App.—San Antonio 2002, pet. ref’d).................................14

Lolmaugh v. State,
 514 S.W.2d 758 (Tex. Crim. App. 1974) .............................................................19

Montgomery v. State,
 810 S.W.2d 372 (Tex. Crim. App. 1991) (op. on reh’g) ......................... 11, 17, 18

Morrow v. State,
 735 S.W.2d 907 (Tex. App.—Houston [14th Dist.] 1987, pet. ref'd) ..................14

Moses v. State,
 105 S.W.3d 622 (Tex. Crim. App. 2003) ................................................ 11, 13, 24

Powell v. State,
 63 S.W.3d 435 (Tex. Crim. App. 2001) ...............................................................14

Robinson v. State,
 844 S.W.2d 925 (Tex. App.—Houston [1st Dist.] 1992, no pet.) ........................14

Russo v. State,
 228 S.W.3d 779 (Tex. App.—Austin 2007, pet. ref’d) ........................................11

                                                           v
Williams v. State,
 937 S.W.2d 479 (Tex. Crim. App. 1996) .............................................................25

Winegarner v. State,
 235 S.W.3d 787 (Tex. Crim. App. 2007). ............................................................18


Rules

  Tex. R. Evid. 403 ........................................................................................... 12, 18

  Tex. R. Evid. 404 ........................................................................................... 13, 18

  Tex. R. Evid. 404(b) ...................................................................................... 12, 18

  Tex. R. Evid. 105 ..................................................................................................26

  Tex. R. Evid. 105(b)(1) .........................................................................................26




                                                          vi
TO THE HONORABLE COURT OF APPEALS:


                             STATEMENT OF FACTS

      The state wishes to clarify the following facts to supplement those addressed

in Appellant’s brief.

      On February 18, 2015, Appellant was indicted on one count of aggravated

assault with a deadly weapon, with a deadly weapon notice. C.R. 11.

      In his opening statement at trial, Appellant repeatedly raised the issue of

self-defense, simultaneously stating that the evidence to come would be

conflicting. R.R. vol. VI p. 26. For example, Appellant’s trial counsel stated:

      If Lee waits for Juan to punch him in the face, and his eye gets busted
      up, are the roles reversed? I don't know. I'm pretty sure he didn't want
      to find out. The force immediately necessary at that point to protect
      himself from somebody else's use of unlawful force, that's self-
      defense. Consent. He invited that. He could have moved, guys. He
      could have moved.

R.R. vol. VI p. 30. Shortly after, Appellant’s trial counsel circled back and again

asked the jury to consider self-defense:

      And when you think about consent and self-defense, think about was
      it reasonably necessary at that time. This wasn't a fight that lasted five
      or six minutes. This -- You'll hear from all of the witnesses -- all of
      the witnesses that come today, if not all of them, most of them, that
      this happened just a few seconds. Just a few seconds.

R.R. vol. VI p. 31. The State noted in its opening statement that it anticipated

Appellant asserting self-defense. R.R. vol. VI p. 24. Immediately following

                                           1
opening statements, the district court stated in a bench conference that the defense

had “definitely” opened the door to rebuttal evidence by discussing self-defense in

opening statements and in voir dire. R.R. vol. VI pp. 32-33.

      During its case in chief, the State showed that Appellant and the victim, Juan

Davila, were on opposing teams in an amateur softball league in Round Rock,

Texas. Their teams played against each other on November 14, 2013, and during

that game, Appellant and the victim were involved in an altercation at second base.

R.R. vol. VI pp. 33-39. In an attempt to avoid being tagged out, Juan dove head

first towards the base, striking Appellant’s knee in the process. R.R. vol. VI p. 48.

Appellant immediately yelled out, and pushed the victim back down as he

attempted to get up. Id. Gary Clements, the umpire, described the play as only

“incidental contact.” R.R. vol. VI pp. 122-123. One witness, Andria White,

recounted that the slide looked aggressive, and was a dirty play. R.R. vol. X p. 43.

All witnesses testified that Appellant and the victim exchanged words, but broke

off after the umpires admonished them. R.R. vol. VI pp. 4949, 123-124, 161-163,

244; R.R. VII, p. 7.

      Later, one of Appellant’s teammates, Danny Teller, testified that as he was

heading up to bat, he overheard Appellant mutter in the dugout shortly before

batting, “you have something coming to you.” R.R. vol. VI p. 51. Appellant was

next up to bat, and the victim was on first base at the time. Id. At bat, Appellant hit

                                          2
the ball to the pitcher, who then tossed the ball to the victim. R.R. vol. VI p. 54.

Juan caught the ball, and was waiting to tag out Appellant at first base. Umpire

Clements testified that Appellant intentionally put his hands up “from a running

position to what I would liken to a block where his hands and arms come up as he

ran through” the victim. R.R. vol. VI p. 136. This knocked the victim down, who

then got back to his feet with the ball in his hand, and threw it into the ground near

Appellant. R.R. vol. VI p. 141. Clements testified that Appellant and the victim

began “jawing” at each other, and exchanged heated words. R.R. vol. VI p. 143.

Multiple witnesses also testified that both the victim and Appellant exchanged

blows, which quickly knocked the victim to the ground. R.R. vol. VI p. 58 (Teller),

vol. IX p. 38 (Orozco). Teller also testified that he couldn’t tell who threw the first

punch, while Orozco testified that it was Appellant. R.R. vol. VI p. 58, vol. IX p.

38.

      Virtually all eyewitnesses testified that Appellant then kicked the victim in

the head while he was down. See, e.g., R.R. vol. VI p. 58 (Teller), pp. 147-148

(Clements), vol. VIII pp. 106-107 (Hollywood). Brian Hollywood, an off-duty

police officer, described the kick as “unbelievably hard, like as if you’re trying to

kick a football or a dog that’s attacking you.” R.R. vol. VIII pp. 106-107. Umpire

Clements ejected both Appellant and the victim as a result of their participation in

the altercation. R.R. vol. VI p. 60.

                                          3
      Shortly after the game, multiple individuals viewed Appellant’s Facebook

profile, and saw the following post:

      I guess next time you will think twice about taking out someone’s
      knee in softball. Haha! How’s your face? Cause my foot is killing
      me!!! Not to mention how far u flew when u were “standing your
      ground.” Lmao. U picked the wrong Mexican homeboy!!!

State’s Exhibit 2.

      The victim was severely injured, and still suffers severe memory loss and

altered personality traits to this day. He testified that he remembered having words

with Appellant, throwing the ball down which then bounced and struck defendant,

and then himself being on the ground. He remembers nothing past that. R.R. vol.

VI pp. 195-206. As a result of his injury, he was subjected to serious brain surgery,

with a week in the hospital, and months of outpatient therapy. R.R. vol. VI pp.

214-226. The victim’s surgeon testified that he probably would have died without

the surgery. R.R. vol. VIII p 32.

      Before bringing in the jury on the second day of trial, the district court

entertained argument regarding the admissibility of an extraneous bad act. R.R.

vol. VIII pp. 5-11. The State argued that Halliburtion v. State, 528 S.W.2d 216,

218 (Tex. Crim. App. 1975) supported the admissibility of other violent acts to

show intent of a defendant, specifically in this case because the prior was recent

and similar to the instant assault. Id. pp. 5-6. The extraneous bad act was actually a

conviction for assault on a peace officer, for which Appellant was on a formal
                                          4
probation at the time of trial. Id. Appellant objected on the basis of Texas Rule of

Evidence 404, asserting that motive, intent, and plan were not at issue. Id.

Appellant also requested that the court balance the prejudicial and probative values

of the extraneous act. Id. at p. 9. The district court then took the issue under

advisement. Id.

       While the jury was on lunch break later that day, the district court again

addressed the issue of the extraneous bad act. R.R. vol. VIII pp. 126-128. The

court strictly limited what exactly would be admitted into evidence:

       My ruling is going to be I looked at -- kind of looked at the rules, and
       I did a balancing test pursuant to 403, and I think having heard the
       facts of this case and what the State has proffered would be the
       evidence in that other case, I think that my ruling will be I will allow
       the officer to testify as to the incident. However, I think it's more
       prejudicial than probative to go into any of the judicial facts, anything
       that happened after. So not that he's on probation, not that he pled
       guilty. So I'm -- I think I'm comfortable with the officer testifying as
       to the actions what happened right before in the assault. However,
       we're not going to get into the fact that he's on probation. I think that
       would be a little more prejudicial that he has a conviction for it.

R.R. vol. VIII pp. 126-127. Appellant again objected that the testimony would be

more prejudicial than probative, and would lead to an “emotional jury verdict.” Id.

at p. 127. The district court again noted that it had conducted a balancing test, and

had limited the testimony accordingly, but that the parties would be permitted to

take the officer on voir dire before actually admitting the testimony in to evidence.

Id. at p. 128.

                                          5
      Later that afternoon, the court yet again took up the issue of the extraneous

bad act, and permitted both sides to take the officer on voir dire outside the

presence of the jury. R.R. vol. IX pp. 4-25. Appellant again objected on the

grounds of 404(b). R.R. vol. IX p. 4. The State elicited testimony on a direct

examination under voir dire which complied with the court’s ruling. This drew

another 404(b) objection by the Appellant, this time objecting specifically to

testimony regarding that he was under arrest at the time. Id. at p. 11. The district

court again ruled that the evidence would be admissible in light of the defensive

theory, but still limited the scope of the evidence after balancing in accordance

with Texas Rule of Evidence 403. Id. at pp. 16-17. The court observed that it was

“pretty clear these facts are fairly aligned.” Id. The district court again advised that

this was for a “very limited purpose,” and that a limiting instruction would be

given in the jury charge. R.R. vol. IX p. 21. Appellant did not request an oral or

written limiting instruction regarding this evidence. The court further prohibited

any reference to not only Appellant’s prior conviction, but any testimony regarding

that Appellant was even charged with assault on a peace officer as a result of the

extraneous bad act. Id. at pp.24-25.

      The State then called Officer McRae to the stand with the jury present. After

going over his training and experience, Officer McRae testified that he had

previously arrested the defendant on March 12, 2010, and identified Appellant in

                                           6
open court. R.R. vol. IX. pp. 28-29. Further, Officer McRae testified that Appellant

threatened him after being arrested, specifically stating:

      “Open these doors. See if I don't punch you in the face. Get someone
      else to open up this door. I swear to God you open this door, I'm going
      to fuck you up. I'm not even playing. Seriously, bro, when we get to
      the fucking station, get somebody else to open the fucking door
      because if you're anywhere near me, ooh.”

R.R. vol. IX pp. 28-29. When Officer McRae did in fact open the door, Appellant

kicked the door very hard, spraining Officer McRae’s wrist and causing pain. Id.

No evidence was elicited regarding the subsequent charge, conviction, or formal

probation. Appellant presented a brief cross-examination, clarifying that Appellant

had requested to use the restroom before assaulting Officer McRae. R.R. vol. p.30.

      In closing arguments, the State stressed the similarities between the

extraneous bad act and the instant case:

      [the prior assault] shows his intent to hurt Juan, and the reason why is
      because in our case, he made threatening statements. "You'll get
      yours." "You'll have what's coming to you." And he carried through
      with that threat by kicking -- kicking again, this time Juan. That
      extraneous offense is relevant to show you his intent, that he's not
      defending himself. He's intending to hurt back. He hurts back. He gets
      mad about what happened at second base; a half inning later, he's
      intending to hurt Juan. And he does.

R.R. vol. X p. 90 (Jackie Borcherding for the State). Later, Prosecutor Josh Reno

also draws the analogy between the assaults with Appellant’s threats before:

      Yeah, we brought you an assaultive case that happened out of Austin.
      He's assaultive. This defendant has an assaultive history, and you need
      to know that why? Because now that we've proven our case beyond a
                                           7
      reasonable doubt, he's claiming self-defense. He's saying, "Yeah, I
      assaulted you, Juan, but I had to. I had to. I had to defend myself."
      Really? Really? Let's break it down, ladies and gentlemen. Was this
      reasonable and immediately necessary? Anything that this defendant
      did, was it reasonable or immediately necessary? Look at the law on
      self-defense.

R.R. vol. X pp. 113-114.

      Indeed, Applicant repeatedly raised the issue of self-defense in closing

arguments, including the following statements:

    “Mr. Cantos defended himself and had every right to defend himself.
     What the prosecution is telling you, all this stuff they're bringing you,
     are red herrings.” R.R. vol. X p. 91.

    “Now, make no mistake about it. That fight was started by Mr. Davila
     throwing the softball.” R.R. vol. X p. 92.

    “And what does Mr. Davila do? Raises his hands. Do you have to wait
     for someone to strike you in order to defend yourself? . . . Now, once
     there is a fight, once Mr. Davila indicates that he's going to fight, that
     he wants to hurt him, that he wants to hit Lee, then Lee has every right
     in the world to defend himself from serious bodily injury. All right.
     The method he does that, he has a right to subdue him. That happens
     to be a kick in the head that results in a terrible tragedy.” R.R. vol. X
     p. 93.

    “That kick didn't even subdue Mr. Davila. He was still angry. They
     were both angry. But Lee was defending himself. He was not the
     aggressor.” R.R. vol. X p. 94.

    “He [Appellant] was going to leave it all on the field, but for the
     softball being thrown followed by a confrontation.” R.R. vol. X p. 95.

    “And I want to explain something about self-defense. Self-defense is
     saying yes, it did happen. There was an assault. But it's okay that it
     was an assault. It's okay because I'm justified because I was fearful. I

                                          8
      was attacked. I was in a fight. I was in a fight that I didn't start and
      because of that, I had to defend myself knowing the best what I know
      now. All right. And once that happens, once you establish there's self-
      defense, if you believe that, the State has to disprove that beyond a
      reasonable doubt. They have to prove to you that it wasn't self-
      defense. And if you have a doubt in your mind, "Well, I think maybe
      it was self-defense," then that is not guilty. Like I just said, there's a
      difference between a jury and a lynch mob. Reason dictates your
      decision, looking at the facts dictates your decision, not emotion, not
      these pictures, not thinking about his family and whatnot. Thinking
      about what happened at that game during that game.” R.R. vol. X pp.
      98-99.

    “He [the victim] stood right there in the base path, put his hands right
     here, right, to tag. What is that? What does that mean? Consent.” R.R.
     vol. X pp. 103-104.

    “I am not saying that Juan consented to brain surgery. Rene and I are
     not telling you guys that. That was an extremely tragic, tragic end to
     this. But if you start telling people that they got to wait to get hit
     before they can defend themselves, even if they're tougher, which we
     don't know; Juan's in the best shape of his life. He's not afraid of
     anybody. And a person without fear can be very dangerous.” R.R. vol.
     X p. 109.

      The district court entered a limiting instruction in the written jury charge,

instructing the jury that while the State had introduced evidence of the extraneous

bad act, it was only for the purpose of showing proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

C.R. vol. I p. 63.

      The jury found Appellant guilty of the offense of aggravated assault as

alleged in the indictment, complete with the deadly weapon finding. R.R. vol. X

pp. 122-123. Appellant elected to go to the district court for punishment, and after
                                          9
hearing State testimony regarding multiple prior convictions as well as mitigating

factors from a psychologist testifying for the defense, the trial court assessed his

punishment at fifteen years in the Institutional Division. R.R. vol. XII p. 50; C.R.

57, 79-81.

                       SUMMARY OF THE ARGUMENT

      In his sole issue for review, Appellant alleges that the trial court erred in

admitting limited facts about an extraneous assault in response to Appellant’s trial

argument of self-defense. The trial court in this case conducted a careful analysis

of the admissibility of the evidence in question, previewed the evidence under voir

dire, entered a limiting instruction, and severely restricted the scope of questioning

on the subject. Therefore, the trial court did not abuse its discretion in this case,

and Appellant’s conviction should be affirmed.



                        REPLY TO ISSUE FOR REVIEW

I. The District Court did not abuse its discretion in admitting an extraneous
   violent act as rebuttal evidence to Appellant’s claims of self-defense at
   trial.

      Under Texas Rule of Evidence 401, evidence is relevant if it makes the

existence of a fact that is of consequence to the determination of the action more

probable than it would be without the evidence. Juries are “entitled to know all

relevant evidence surrounding facts and circumstances of the charged offense.”


                                         10
Devoe v. State, 354 S.W.3d 457, 469 (Tex. Cim. App. 2011). Indeed, the thrust of

Texas Rules of Evidence 402 and 403 is to favor admissibility of evidence, and

there is a presumption to that end. See Russo v. State, 228 S.W.3d 779, 799 (Tex.

App.—Austin 2007, pet. ref’d).

      Further, the admissibility of evidence is firmly within the sound discretion of

the trial court and such decisions are not to be disturbed on appeal absent an abuse

of discretion. Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991)

(op. on reh’g). That is, admissibility of evidence is inherently a question for trial

courts, and an appellate court should affirm a trial court’s decision as long as it is

within the “zone of reasonable disagreement.” Moses v. State, 105 S.W.3d 622,

627 (Tex. Crim. App. 2003). An appellate court “cannot simply substitute its own

decision for the trial court’s” by conducting a de novo review, and should not

conduct a wholly independent judgment of admissibility. Id. Reversal of a trial

court decision regarding admissibility of evidence should be rare “and only after a

clear abuse of discretion.” Id.

      Appellant alleges that the trial court in this case abused its discretion in

admitting into evidence limited testimony of an extraneous bad act. Specifically,

Appellant alleges that it was error to allow testimony of his prior assault on a peace

officer in March of 2010, a little over three years before the incident which gave

rise to this case. See Brief for Appellant at 19. Appellant believes the bad act

                                         11
should have been excluded under first under Texas Rules of Evidence 404(b), and

if not under that rule, under 403. Id. at 24. Appellant is wrong on both issues, and

any error which did occur was cured by the jury charge the trial court proactively

issued.



   A. Defense claims of self-defense opened the door under Texas Rule of
      Evidence 404(b) to the admission of relevant prior violent acts by the
      defendant.

      The trial court properly admitted evidence of a prior violent act by the

Appellant in response to his repeated argument of self-defense at trial. Appellant

asserts that testimony regarding his prior assault on a peace officer should have

been excluded under Texas Rule of Evidence 404 as he objected at trial. See Brief

for Appellant at 23-24, R.R. vol. IX pp. 4, 11. Specifically, he asserts that the State

put on overwhelming evidence of his guilt, and therefore, the admission of his

prior bad act was inherently prejudicial and inflammatory, and “could not have

been that helpful to the jury in resolving the issue of self-defense.” See Brief for

Appellant at 26. To support this, Appellant cites a 1986 case out of the Corpus

Christi Court of Appeals which held that the admission of an extraneous offense in

that case “was simply overkill.” Id.; Escort v. State, 713 S.W.2d 733, 737-738

(Tex. App.—Corpus Christi 1986, no pet.).




                                          12
      While relevant evidence is generally admissible, a defendant should only be

tried for the charged crime and not his criminal propensities. See Moses v. State,

105 S.W.3d 622, 626 (Tex. Cim. App. 2003). Therefore, Texas Rule of Evidence

404 allows evidence of other crimes, wrongs, or acts if the evidence has relevance

apart from character conformity, such as to prove intent, establish a motive, show

opportunity or preparation, or rebut a defensive theory. Id; Halliburton v. State,

528 S.W.2d 216, 219 (Tex. Crim. App. 1975) (op. on reh’g) (evidence should be

admitted if it tends to disprove a defensive theory). To evaluate the probative value

of evidence, courts consider the presence of similarity between the extraneous act

or offense and the offense charge, closeness in time between the extraneous and

charged offenses, and the availability of alternative sources of proof in order to

evaluate the probative value of evidence. Johnson v. State, 932 S.W.2d 296, 303

(Tex. App.—Austin 1996, pet ref’d); see also, Halliburton, 528 S.W.2d at 219

(presence or absence of similarity is not absolutely determinative of admissibility,

but helpful in evaluating probative value and relevancy). “And, under Rule 402,

there is a presumption of admissibility of relevant evidence.” Moses, 105 S.W.3d

at 626.

      Specifically relevant to this case, it is well settled that when a defendant

claims self-defense, the State, in order to show his intent, may introduce rebuttal

evidence of prior violent acts by the accused where he was the aggressor in order

                                         13
to show intent. Halliburton v. State, 528 S.W.2d 216, 218-19 (Tex. Crim. App.

1975); Armstrong v. State, 850 S.W.2d 230, 236 (Tex. App.—Texarkana 1993),

aff'd, 897 S.W.2d 361 (Tex. Crim. App. 1995).1 "Extraneous-offense evidence is

not inadmissible under Rule 404(b) when it is offered to rebut an affirmative

defense or a defensive issue that negates one of the elements of the crime." Casey

v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007). This theory applies to

defensive theories or positions first posited during opening statement, and such

statements may open the door to the admission of extraneous evidence by the

State. Powell v. State, 63 S.W.3d 435, 439 (Tex. Crim. App. 2001); see also Bass

v. State, 270 S.W.3d 557, 563 (Tex. Crim. App. 2008).

       In this case, Appellant did in fact explicitly raise the issue of self-defense in

his opening statement multiple times. R.R. vol. VI p. 30-31. These references were

not mistakes. The bulk of Appellant’s closing arguments also focused on a theory

of self-defense, and both of his trial attorneys belabored the theory at length in

argument and in examination of witnesses. R.R. vol. X pp. 91-109. Therefore, the

State was entitled to admit rebuttal evidence in the form of a remarkably similar

prior violent act by Appellant in accordance with Halliburton and its progeny.

       1
          Numerous courts of appeal have repeatedly held the same over the years, forming a
solid consensus of opinion. See, e.g., Johnson v. State, 963 S.W.2d 140, 144 (Tex. App.—
Texarkana 1998, pet. ref'd); Jones v. State, 241 S.W.3d 666, 669 (Tex. App.—Texarkana 2007,
no pet.); Morrow v. State, 735 S.W.2d 907, 909 (Tex. App.—Houston [14th Dist.] 1987, pet.
ref'd); Chatham v. State, 889 S.W.2d 345, 350 (Tex. App.—Houston [14th Dist.] 1994, pet.
ref’d); Robinson v. State, 844 S.W.2d 925, 929 (Tex. App.—Houston [1st Dist.] 1992, no pet.);
Lemmons v. State, 75 S.W.3d 513, 523 (Tex. App.—San Antonio 2002, pet. ref’d).
                                             14
      While the Court of Criminal Appeals has stated that the presence of

similarity between the instant offense and the extraneous conduct is not

immediately dispositive, it may be helpful in analyzing the relevance of a specific

piece of evidence. Halliburton, 528 S.W.2d at 219; see also, Clark v. State, No.

03-11-00085-CR, 2015 Tex. App. Lexis 1765 at *14-15 (Tex. App.—Austin Feb.

19, 2014) (mem. op., not designated for publication) (affirming admission of a

prior act which was noticeably similar to the charged act, and tended to disprove

the defendant’s defense of fabrication). At trial, the State directed the court to

Halliburton as controlling law, and argued that the extraneous assault in this case

closely mirrored the instant offense. R.R. vol. VIII pp. 6-11. Specifically, the State

contended that in both assaults Appellant anticipated hurting his victims, expressed

threats, and then acted on those threats. Id. Appellant also believed he was

originally wronged in the extraneous case by his arrest and being denied the ability

to use the restroom, and in the instant case when the victim slid into his knee at

second base. After stewing on his perceived wrongs, Appellant chose to kick the

victim in this case as he chose to kick the door into Officer McRae in the

extraneous act. R.R. vol. X p. 90 (Jackie Borcherding, closing argument for the

State). The extraneous act was additionally not that far removed in time from the

instant offense, the former occurring in March of 2010, and the latter in November

of 2013. R.R. vol. IX p. 7. In fact, Appellant was still on probation for that assault

                                         15
at the time of the offense in this case. R.R. vol. IX p. 18 (trial court noting the

probation, but excluding that fact from submission to the jury).

      Shortly before admitting the evidence, and after hearing the officer’s

testimony on voir dire, the trial court specified that it was admitting the evidence

specifically for this allowable purpose. R.R. vol. IX pp.17-18. Specifically, the

court stated “I’m allowing it… to rebut a defensive theory, the State has – I mean

you’ve raised self-defense, which opens the door for them to be able to put in some

evidence.” Id. When Appellant at trial attempted to specify that the real purpose

was lack of mistake and intent, the court reiterated: “I mean, and it goes to intent,

and it’s really to – it’s really to rebut the defensive theory of self-defense.” Id.

      Both prosecutor Jackie Borcherding and prosecutor Josh Reno stressed in

closing arguments that the jury consider the extraneous act for the permissible

reason of rebutting self-defense, and not simply argue impermissible character

conformity. Specifically, Jackie Borcherding highlighted the similarities between

the cases, and directly attacked the self-defense argument raised by Appellant. R.R.

vol. X p. 90. Later, Prosecutor Josh Reno again compared the assaults:

      Yeah, we brought you an assaultive case that happened out of Austin.
      He's assaultive. This defendant has an assaultive history, and you need
      to know that why? Because now that we've proven our case beyond a
      reasonable doubt, he's claiming self-defense. He's saying, "Yeah, I
      assaulted you, Juan, but I had to. I had to. I had to defend myself."
      Really? Really? Let's break it down, ladies and gentlemen. Was this
      reasonable and immediately necessary? Anything that this defendant

                                           16
      did, was it reasonable or immediately necessary? Look at the law on
      self-defense.

R.R. vol. X pp. 113-114. Prosecutor Josh Reno explicitly lays out that Appellant’s

“assaultive history” was only presented as a response to Appellant’s “I had to

defend myself” claim at trial. Id. Therefore, the prior assault was properly admitted

and argued by the State under Rule 404(b) and Halliburton to rebut Appellant’s

theory of self-defense, and the trial court did not abuse its discretion.



   B. The trial court did not abuse its discretion under Texas Rule of
      Evidence 403 when it allowed testimony of Appellant’s prior violent act
      after careful examination, consideration of case law, and strictly
      limiting the scope of questioning.


      Even when admissible under Rule 404, evidence may be excluded by the

trial court under Rule 403 if its probative value is substantially outweighed by the

danger of unfair prejudice. Montgomery v. State, 810 S.W.2d 372, 387-88 (Tex.

Crim. App. 1991) (op. on reh’g.). Since all evidence tending to show guilt is

prejudicial, a trial court must evaluate if the prejudice is “unfair,” that is, the court

examines if the evidence tends “to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.” Montgomery v. State, 810
S.W.2d 372, 389 (Tex. Crim. App. 1990), on reh'g (June 19, 1991) (citing

Advisory Committee's Note to Fed.R.Evid. 403). In close cases under this rule,

there is a presumption favoring admissibility. Johnson v. State, 932 S.W.2d 296,

                                           17
300 (Tex. App. –Austin 1996, pet. ref’d) (citing Montgomery, 810 S.W.2d at 377,

378). Rule 403 “gives the trial court considerable latitude to assess the courtroom

dynamics, to judge the tone and tenor of the witness’s testimony and its impact

upon the jury, and to conduct the necessary balancing.” Winegarner v. State, 235
S.W.3d 787, 791 (Tex. Crim. App. 2007) “The rule thus allows different trial

judges to reach different conclusions in different trials on substantially similar facts

without abuse of discretion.” Id.

      Texas Courts have developed a multi-factor balancing analysis which a trial

court must apply, even if the factors blend together in practice. Gigliobianco v.

State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2007); see also, Keller v. State,

No. 03-13-00501-CR, 2014 Tex. App. LEXIS 12506 at *13-14 (Tex. App.—

Austin Nov. 20, 2014, no pet.) (mem. op., not designated for publication) (not

binding, but persuasive in that it quotes the Gigliobianco balancing factors as still

authoritative). Specifically, a trial court should balance:

      (1) the inherent probative force of the proffered item of evidence
      along with (2) the proponent's need for that evidence against (3) any
      tendency of the evidence to suggest decision on an improper basis, (4)
      any tendency of the evidence to confuse or distract the jury from the
      main issues, (5) any tendency of the evidence to be given undue
      weight by a jury that has not been equipped to evaluate the probative
      force of the evidence, and (6) the likelihood that presentation of the
      evidence will consume an inordinate amount of time or merely repeat
      evidence already admitted. Of course, these factors may well blend
      together in practice.


                                          18
Gigliobianco, 210 S.W.3d at 641-642. While an appellate court should also use

this framework, review of a trial court’s decision is still subject to an abuse of

discretion standard detailed above. In this case, the trial court did in fact conduct a

careful balancing test, stating: “I’m going to balance it to where – but I think it is

probative for the specific – the specific instance of conduct that goes to rebut their

defensive theory.” R.R. vol. 9 p. 18. There were no less than three discussions

between the trial court and counsel regarding the admissibility of this testimony,

with the court considering case law, limiting the scope of questioning, and even

taking Officer McRae on voir dire before admitting the evidence to the jury. R.R.

vol. VIII pp. 5-11, 126-128; R.R. vol. IX pp. 4-25.

      Inherent Probative Value. The trial court could have reasonably concluded

that evidence of the prior violent act in this case had considerable inherent

probative value in this case. See supra section I.A. This is particularly true in light

of Appellant’s overarching theme at trial of self-defense, as the trial court could

have reasonably concluded that the evidence of the prior violent act would be

inherently probative into Appellant’s actual mens rea. “When the appellant made

an issue of self-defense, motive became an issue,” and prior similar acts are

probative to show motive. Lolmaugh v. State, 514 S.W.2d 758, 759 (Tex. Crim.

App. 1974). As the trial court noted, it is “pretty clear these facts are fairly

aligned” between the prior violent act and the instant assault. R.R. vol. IX p. 16-17.

                                          19
      State’s Need. The trial court could have reasonably concluded that the

State’s need for the testimony was considerable. Intent is inherently difficult to

prove, and when the defendant frames intent as the primary issue in front of the

jury via a self-defense claim, the State must respond by demonstrating that the

defendant in fact acted with criminal mens rea. Appellant repeatedly raised the

issue of self-defense in his opening statement, in questioning witnesses, and relied

on a self-defense theory for the bulk of closing arguments. Of course, on appeal,

Appellant now contends that the State “put on more than enough evidence about

the incident to refute appellant’s self-defense theory.” See Brief for Appellant at

25. The issue of self-defense was in fact a live issue for debate at trial, and many

facts in evidence could have given credence to Appellant’s claims at trial. For

example:

   • The victim had previously struck Appellant at the incident at second
     base which at least one witness characterized as “a dirty play,” and the
     jury could have found that Appellant actually feared for his safety
     based on the victim’s prior behavior. R.R. vol. X p. 43 (Andrea White
     testifying).

   • Umpire Clements, after observing the two men angrily talking to each
     other after the incident at second base, told both Appellant and the
     victim “Y’all both need to shut up.” R.R. vol. VI. 123-125.

   • As Appellant stressed in closing, the jury could have found that the
     victim consented to contact by remaining standing on first base when
     Appellant was running towards that base. R.R. vol. X pp. 103-104.

   • There was testimony that after the initial contact, both Appellant and
     the victim began “jawing” at each. R.R. vol. VI p. 143.
                                        20
   • Multiple witnesses testified that the victim threw the ball at or nearly
     at Appellant, and Appellant asserted in closing arguments that this
     was the start of the fight. R.R. vol. X p. 92; R.R. vol. X pp. 92, 95.
     The victim himself admitted throwing the ball, and that it bounced and
     struck Appellant. R.R. vol. VI pp. 205-206.

   • There was conflicting testimony over who threw the first punch, with
     at least one witness testifying that it was unclear who struck first, even
     though most indicate that Appellant struck first. R.R. vol. VI p. 58,
     vol. IX p. 38.

   • Umpire Clements ejected both Appellant and the victim from the
     game immediately after the altercation in question, implying that it
     was at least a mutual fight or that both men were to blame. R.R. vol.
     VI p. 60.

Indeed, the Court would have taken all of this evidence into consideration. Officer

McRae was the very last State’s witness, and Appellant had raised the self-defense

issue in opening statements and repeatedly in cross-examining the other State

witnesses. Therefore, the trial court could have reasonably found that the State had

a strong need for this evidence to demonstrate Appellant’s state of mind when he

assaulted the victim in this case.

      Unfair Prejudice refers to the tendency of evidence to suggest a decision on

an improper ground, often an emotional one. Casey v. State, 215 S.W.3d 870, 879

(Tex. Crim. App. 2007). The trial court in this case explicitly noted the possibility

of unfair prejudice with some of the testimony proposed by the State, and severely

restricted the scope of questioning. R.R. vol. IX p. 18. While the trial court allowed

Officer McRae to testify as to the actual assault, the court excluded evidence of
                                         21
what Appellant was under arrest for at the time, that he was charged with Assault

on a Peace Officer as a result of the incident, that he was in fact plead guilty to that

charge, and that he was on probation for that case at the time of the assault in this

case. R.R. vol. VIII pp. 126-127. The trial court noted in its balancing that those

facts would in fact be “more prejudicial than probative to go into.” Id.

Accordingly, the trial court only permitted Officer McRae to testify that Appellant

was under arrest, that he threatened the officer, and then that he carried through on

his threat. R.R. vol. 9 pp. 25-29. Appellant also elicited testimony on cross

examination that he needed to use the restroom at the time, that Officer McRae

refused to stop, and that Appellant did in fact urinate himself in the back seat of the

patrol vehicle. R.R. vol. 9 p. 30. This testimony was not of a nature that would

horrify or repulse jurors, and in fact the only injury to Officer McRae was a

sprained wrist. The trial court therefore did not abuse its discretion, and in fact

admitted the minimum amount of testimony necessary to rebut Appellant’s claims

of self-defense.

      Confusion of the Issues. Officer McRae’s testimony regarding Appellant’s

prior assault was unlikely to confuse the jury as it was brief, particularly in the

context of a multi-day trial. R.R. vol. 9. pp. 26-31 (entirety of Officer McRae’s

testimony). No other witnesses commented on the prior assault, and the State only

briefly alluded to it twice in closing, both times for the allowable purpose of

                                          22
showing Appellant’s state of mind. R.R. vol. X p. 90 (Jackie Borcherding: “That

extraneous offense is relevant to show you his intent”); R.R. vol. X pp. 113-114

(Josh Reno: “This defendant has an assaultive history, and you need to know that

why? Because now that we’ve proven our case beyond a reasonable doubt, he’s

claiming self-defense”). In light of the limited use of the prior assault in this case

combined with the court’s sua sponte limiting instruction, the trial court could have

reasonably found that the testimony did not confuse the issues that the jury was

tasked with deciding.

       Misleading the Jury refers to a tendency of evidence to be given undue

weight by the jury on other than emotional grounds. Casey v. State, 215 S.W.3d
870, 879 (Tex. Crim. App. 2007). This sort of misleading is most common when a

jury is ill-equipped to judge the probative value of scientific evidence. Id. In this

case, Appellant’s prior assault was essentially of the same character as the instant

offense, and was even less serious than the instant assault. Therefore, the trial court

could have reasonably found that Officer McRae’s testimony would not mislead

the jury in its analysis of either assault.

       Undue Delay and Needless Presentation of Cumulative Evidence. In this

case, Officer McRae’s testimony was the only time evidence of the prior assault

was put before the jury. Additionally, that presentation was brief, taking up only

five pages in the record, including Officer McRae’s professional training and

                                              23
experience. The trial court could have reasonably concluded that the brief

presentation by one witness at the end of the State’s case in chief would not unduly

delay the trial or be in any way cumulative.

      The first time the State addressed the issue of the prior assault with the trial

court, it presented the court with a copy of Halliburton v. State, which the court

took under advisement until after lunch that day. R.R. vol. VII pp. 5-11. After

lunch, the court stated that it had conducted a careful Rule 403 balancing test. R.R.

vol. VIII pp. 126-127. Since the trial court was only admitting the testimony for the

“very limited purpose” of rebutting Appellant’s claims of self-defense, it excluded

virtually all facts but the bare minimum needed to detail the similarities between

the two assaults. R.R. vol. IX p. 21. The trial court exercised its sound discretion in

this case, and even if this was a close case, there is a presumption of admissibility.

Johnson v. State, 932 S.W.2d 296, 300 (Tex. App.—Austin 1996, pet. ref’d)

(presumption favoring admission in close cases). Appellant has failed to show that

the trial court clearly abused its discretion after it conducted its balancing test.

Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003). Therefore, its ruling

should not be disturbed on appeal, and Appellant’s conviction should be affirmed.




                                          24
   C. Any remaining error was cured by the trial court’s sua sponte limiting
      instruction.

      It is a fundamental feature of American jurisprudence that we “generally

presume the jury follows the trial court’s instructions in the manner presented.”

Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998). To presume the

opposite, that is, juries may or may not follow trial court instructions and are

entitled to do so, would undermine the very construct of a jury trial. The

presumption may be rebutted by actual evidence that the charge failed to have the

intended effect. See Williams v. State, 937 S.W.2d 479, 490 (Tex. Crim. App.

1996) (“we will not reverse in the absence of evidence that the jury was actually

confused by the charge”).

      When evidence is admissible for one purpose but not for another, a trial

court must, on request, restrict the evidence to its proper scope and instruct the

jury. Tex. R. Evid. 105(a). Subsection (b) of Rule 105 outlines how to preserve a

claim of error under this rule. Specifically relevant to this case, Texas Rule of

Evidence 105(b)(1) reads:

      A party may claim error in a ruling to admit evidence that is
      admissible against a party or for a purpose - but not against another
      party or for another purpose - only if the party requests the court to
      restrict the evidence to its proper scope and instruct the jury
      accordingly.




                                       25
Tex. R. Evid. 105(b)(1). That is, the burden of requesting a limiting instruction is

on the party opposing admission. See Garcia v. State, 887 S.W.2d 862, 878-79

(Tex. Crim. App. 1994)2 (reaffirmed in Hammock v. State, 46 S.W.3d 889, 894

(Tex. Crim. App. 2001)).

       In the instant case, despite three distinct discussions regarding the

admissibility of the evidence in question and taking the witness on voir dire,

Appellant never requested a limited instruction, and therefore, was not entitled to

an oral limiting instruction. See Garcia v. State, 887 S.W.2d 862, 878-79 (Tex.

Crim. App. 1994) (reaffirmed in Hammock v. State, 46 S.W.3d 889, 894 (Tex.

Crim. App. 2001)) (burden to request a Tex. R. Evid. 105 limiting instruction is on

the party opposing admission). Nevertheless, the trial court sua sponte ordered that

a limiting instruction would appear in the written jury charge. R.R. vol. IX p. 21.

The entered instruction read:

       The Defendant is on trial solely on the offense alleged in the
       indictment. The State has introduced evidence of a crime, wrong, or
       act other than the offense alleged in the indictment in this case and
       with reference to such crime, wrong, or act, you are instructed that
       said evidence was admitted only for the purpose of showing proof of
       motive, opportunity, intent, preparation, plan, knowledge, identity, or
       absence of mistake or accident, if it does.



       2
         “once evidence is received without a proper limiting instruction, it becomes part of the
general evidence in the case and may be used as proof to the full extent of its rational persuasive
power. See 1 Edward W. Cleary et. al., McCormick on Evidence 4th Ed. § 54 (1992). Once
admitted, the fact that evidence might have been inadmissible for certain purposes if the proper
objection had been made does not limit its use. Id.”
                                                26
C.R. 63. Under Texas law then, we presume that the jury followed this instruction,

and only considered Appellant’s prior assault for the purpose of rebutting

Appellant’s self-defense argument at trial. See Colburn v. State, 966 S.W.2d 511,

520 (Tex. Crim. App. 1998). Appellant has pointed to no evidence rebutting this

presumption, and “did not file a motion for new trial alleging juror misconduct or

obtain a hearing to adduce facts not in the record.” Id.

      Acknowledging this, Appellant cites to Escort v. State in a footnote, wherein

the Corpus Christi Court of Appeals held that a limiting instruction was ineffectual

in obviating the “inflammatory effect” of admitting into evidence an extraneous

offense. See Brief for Appellant at 28 fn. 1; Escort v. State, 713 S.W.2d 733, 737-

738 (Tex. App.—Corpus Christi 1986, no pet.). Escort is nearly three decades old,

and not controlling law; nor is it persuasive.

      First, that case arose from a murder trial where the appellant was alleged to

have murdered her common-law husband or boyfriend. Id at 734. The alleged

extraneous violent act was a witness’s testimony that the defendant had previously

killed her ex-husband in a fight. Id. at 735. Evidence of a prior murder in a murder

case is no doubt more inflammatory than the admission of a prior assault which

caused a sprained wrist in a second-degree aggravated assault with a deadly

weapon causing serious bodily injury trial.




                                          27
      Second, Escort specifically held that “the issue in this case was who was the

aggressor,” and that there was no testimony regarding who was the aggressor in the

prior altercation and homicide. Id. at 737. In the instant case, the issue of “who was

the aggressor” is indeed at issue, but this time, Officer McRae provided clear

testimony that Appellant was in fact the aggressor in the extraneous assault. R.R.

vol. IX pp. 28-29. Therefore, even under Escort, Officer McRae’s testimony was a

permissible rebuttal of a defense theory of self-defense in a way that the prior

murder could not have been in Escort. Further, the Escort court specifically based

its ruling of reversible error in part on the fact that the appellant in that case

received the maximum punishment allowable, thereby implying that the jury had in

fact been inflamed by the testimony. Escort, 713 S.W.2d at 738. In the instant case,

Appellant was not sentenced by the jury, and therefore, any inflaming effect cannot

be inferred from his 15-year sentence imposed by the trial court. Being charged

with a second-degree felony, Appellant faced a term of sentence between 2 and 20

years, and received significantly less than the maximum allowable.

      Appellant has not refuted the presumption that the jury in this case followed

the trial court’s extraneous offense limiting instruction, and therefore any error that

did occur has already been cured.




                                          28
                                 PRAYER

      Wherefore, the State respectfully requests that this Court affirm the

conviction.


                                                   Respectfully submitted,


                                                                 Jana Duty
                                                           District Attorney
                                                  Williamson County, Texas

                                                          /s/ Daniel Sakaida
                                                              Daniel Sakaida
                                                    State Bar No: 24084601
                                                  Assistant District Attorney
                                              405 Martin Luther King, Box 1
                                                  Georgetown, Texas 78626
                                                             (512) 943-1234
                                                       (512) 943-1255 (fax)
                                                  Daniel.sakaida@wilco.org


                                                           /s/ John C. Prezas
                                                             John C. Prezas
                                                    State Bar No: 24041722
                                                  Assistant District Attorney
                                              405 Martin Luther King, Box 1
                                                  Georgetown, Texas 78626
                                                              (512) 943-1234
                                                       (512) 943-1255 (fax)
                                                          jprezas@wilco.org




                                    29
                      CERTIFICATE OF COMPLIANCE

      I certify that, after allowable exclusions, the State’s brief contains 7,742

words in compliance with Rule 9.4 of the Texas rules of Appellate Procedure.



                                            _/s/ Daniel Sakaida_______________
                                            Daniel Sakaida




                         CERTIFICATE OF SERVICE

I hereby certify that on November 3, 2015, I electronically filed the foregoing
document with the clerk of the court for the Texas Court of Criminal Appeals,
using the efile.txcourts.gov system. Via that system, a “Notice of Electronic
Filing” was sent to Appellee’s appellate attorney of record, Linda Icenhauer-
Ramirez, 1103 Nueces, Austin, Texas, 78701, at ljir@aol.com.


                                            _/s/ Daniel Sakaida_______________
                                            DANIEL SAKAIDA




                                       30